              Case 2:21-cv-00339-RSL Document 10 Filed 09/03/21 Page 1 of 1




 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
      NICHOLAS DAVID FAVRO,
 7                                                       No. 2:21-CV-339-RSL-DWC
 8                                 Plaintiff,
             v.                                          ORDER ADOPTING REPORT AND
 9                                                       RECOMMENDATION
      WHATCOM COUNTY JAIL,
10                       Defendant.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation.
16
            (2)    Plaintiff’s claims are dismissed without prejudice.
17
            (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
18                 Defendant, and to the Hon. David W. Christel.
19

20          DATED this 3rd day of September, 2021.

21

22
                                                  A
                                                  Robert S. Lasnik
23                                                United States District Judge

24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
